UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 20-4059


UNITED STATES OF AMERICA,

                    Plaintiff - Appellee,

             v.

PAUL ALEXANDER, a/k/a David Paul Hayes, a/k/a Shorty,

                    Defendant - Appellant.



Appeal from the United States District Court for the District of Maryland, at Baltimore.
Richard D. Bennett, District Judge. (1:19-cr-00020-RDB-1)


Submitted: December 22, 2020                                      Decided: February 4, 2021


Before KING, AGEE, and RICHARDSON, Circuit Judges.


Affirmed by unpublished per curiam opinion.


C. Justin Brown, Lylian Romero, BROWN LAW, Baltimore, Maryland, for Appellant.
Robert K. Hur, United States Attorney, Matthew DellaBetta, Assistant United States
Attorney, OFFICE OF THE UNITED STATES ATTORNEY, Baltimore, Maryland, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       A grand jury indicted Paul Alexander on charges of conspiracy to distribute and

possess with intent to distribute 400 grams or more of fentanyl, 21 U.S.C. § 846; two counts

of possession with intent to distribute 400 grams or more of fentanyl, 21 U.S.C.

§ 841(a)(1); one count of possession of a firearm in relation to a drug trafficking crime, 18

U.S.C. § 924(c); and one count of possession of a firearm by a felon, 18 U.S.C. § 922(g)(1).

Before trial, Alexander filed motions to suppress the evidence seized from a traffic stop on

May 15, 2018, as well as any fruits of that evidence. The district court denied Alexander’s

motions after a hearing. A jury subsequently convicted Alexander on all counts, and the

district court sentenced him to a total of 420 months in prison.

       Alexander appeals, challenging the denial of his motions to suppress. Alexander

makes three arguments. Alexander’s first two arguments contend, based on the collective

knowledge doctrine, that the Drug Enforcement Administration’s investigatory task force

did not provide enough information to local police officers performing the traffic stop to

impute reasonable suspicion to perform the traffic stop or the subsequent canine scan. *

Alexander’s third argument asserts that the local police officers lacked independent

reasonable suspicion to perform a canine scan. The Government contends that even if any

evidence was illegally obtained, its admission is harmless error. We affirm.



       *
          Alexander waived any claim that the initial traffic stop was illegal before the
district court. Accordingly, we do not review the initial traffic stop. See United States v.
Claridy, 601 F.3d 276, 284 n.2 (4th Cir. 2010) (“When a claim of constitutional error has
been waived, it is not reviewable on appeal.”).

                                             2
       The Fourth Amendment protects “[t]he right of the people to be secure in their

persons, houses, papers, and effects, against unreasonable searches and seizures.” U.S.

Const. amend. IV. “A traffic stop constitutes a seizure under the Fourth Amendment and

is thus subject to a reasonableness requirement,” and “[t]o support a finding of reasonable

suspicion, we require the detaining officer to either articulate why a particular behavior is

suspicious or logically demonstrate, given the surrounding circumstances, that the behavior

is likely to be indicative of some more sinister activity than may appear at first glance.”

United States v. Williams, 808 F.3d 238, 245-46 (4th Cir. 2015) (internal quotation marks

omitted). When reviewing a district court’s ruling on a motion to suppress, “we review

[the district] court’s legal conclusions de novo and its factual findings for clear error,

considering the evidence in the light most favorable to the government.” United States v.

Kolsuz, 890 F.3d 133, 141-42 (4th Cir. 2018).

       “[W]hen an officer acts on an instruction from another officer, the act is justified if

the instructing officer had sufficient information to justify taking such action [him]self.”

United States v. Massenburg, 654 F.3d 480, 492 (4th Cir. 2011). In this situation, “the

instructing officer's knowledge is imputed to the acting officer.” Id. Further, the act is

justified “if and only if the officers who issued the request had reasonable, particularized

suspicion sufficient to justify their own stop.” Id.; see also United States v. Hensley, 469

U.S. 221, 232 (1985) (“If the [instruction] has been issued in the absence of a reasonable

suspicion, then a stop in the objective reliance upon it violates the Fourth Amendment.”).

       A lawful traffic stop “can become unlawful if it is prolonged beyond the time

reasonably required to complete [the] mission” of issuing a ticket. Illinois v. Caballes, 543

                                              3
U.S. 405, 407 (2005). The permissible duration of a traffic stop “is determined by the

seizure’s mission—to address the traffic violation that warranted the stop,” meaning that it

may “last no longer than is necessary to effectuate that purpose.” Rodriguez v. United

States, 575 U.S. 348, 354 (2015) (brackets and internal quotation marks omitted).

“Authority for the seizure thus ends when tasks tied to the traffic infraction are—or

reasonably should have been—completed.” Id.

       Assuming, without deciding, that the district court erred as Alexander contends, we

conclude that any error is harmless. See United States v. Brizuela, 962 F.3d 784, 798 (4th

Cir. 2020) (“An error is harmless if we can say with fair assurance, after pondering all that

happened without stripping the erroneous action from the whole, that the judgment was not

substantially swayed by the error.” (internal quotation marks omitted)). The only evidence

that may have been erroneously admitted is the evidence directly obtained during the traffic

stop. This evidence was a small part of an overwhelming amount of evidence the

Government introduced during trial.       Twenty witnesses testified about Alexander’s

extensive drug trafficking activities. Only three of the Government’s witnesses testified

about the traffic stop. Because “we believe it highly probable that the error did not affect

the judgment,” id. (internal quotation marks omitted), we conclude that any error admitting

evidence directly derived from the traffic stop is harmless.

       Accordingly, we affirm the criminal judgment. We dispense with oral argument

because the facts and legal contentions are adequately presented in the materials before this

court and argument would not aid the decisional process.

                                                                                AFFIRMED

                                             4